State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   520769
________________________________

In the Matter of JAI DAVID
   ORTIZ,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
   et al.,
                    Respondents.
________________________________


Calendar Date:   October 27, 2015

Before:   Peters, P.J., Egan Jr., Rose and Clark, JJ.

                             __________


     Jai David Ortiz, Rome, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review a determination of respondent Commissioner of
Corrections and Community Supervision finding petitioner guilty
of violating certain prison disciplinary rules.

      During the course of an investigation that lasted nearly
two years, correction officials discovered that petitioner had
written letters to the family members of an inmate for whom he
had provided legal assistance seeking to extort money from these
individuals. The investigation further revealed that, during the
same time, petitioner solicited funds from this inmate and
provided legal assistance to him without prior approval. As a
                              -2-                520769

result, he was charged in a misbehavior report with extortion,
solicitation, providing false information and providing legal
assistance without authorization. Following a lengthy tier III
disciplinary hearing, petitioner was found guilty of all of the
charges except for providing false information. The
determination was later affirmed on administrative appeal and
this CPLR article 78 proceeding ensued.

      We confirm. The detailed misbehavior report and related
documentation, together with the testimony of the investigator
and the inmate who was victimized, provide substantial evidence
supporting the determination of guilt (see Matter of Valdez v
Fischer, 100 AD3d 1213, 1213 [2012]; Matter of Kairis v Fischer,
54 AD3d 462, 463 [2008]). Although petitioner denied any
wrongdoing and maintained that the letters and legal documents
were prepared by the other inmate, this presented a credibility
issue for the Hearing Officer to resolve (see Matter of Harrison
v Fischer, 104 AD3d 1032, 1032 [2013]; Matter of Fraizer v Prack,
62 AD3d 1185, 1186 [2009]). Contrary to petitioner's claim, the
misbehavior report was sufficiently detailed – setting forth the
particulars of information obtained during the course of the two-
year investigation, including the time, place and conduct at
issue – to give petitioner notice of the charges and enable him
to prepare a defense (see Matter of Cognata v Fischer, 85 AD3d
1456, 1457 [2011]). We have considered petitioner's remaining
contentions and find that they are either unpreserved for our
review or are lacking in merit.

     Peters, P.J., Egan Jr., Rose and Clark, JJ., concur.
                              -3-                  520769

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court